

117 HR 3570 IH: Compact Impact Fairness Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3570IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Case (for himself, Mr. Womack, Mr. Sablan, Mrs. Radewagen, Mr. San Nicolas, and Mr. Kahele) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Personal Responsibility and Work Opportunity Act of 1996 to clarify that citizens of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau who are lawfully residing in the United States are eligible for certain Federal public benefits.1.Short titleThis Act may be cited as the Compact Impact Fairness Act of 2021.2.Expansion of Federal public benefit eligibility for citizens of Freely Associated States(a)In generalSection 402 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612) is amended—(1)in subsection (a)(2), by adding at the end the following:(N)Exception for citizens of freely associated statesWith respect to eligibility for benefits for any specified Federal program, paragraph (1) shall not apply to any individual who lawfully resides in the United States in accordance with the Compacts of Free Association between the Government of the United States and the Governments of the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau.; and(2)in subsection (b)(2)(G)—(A)in the subparagraph heading, by striking Medicaid exception for and inserting Exception for;(B)by striking the designated Federal program defined in paragraph (3)(C) (relating to the Medicaid program) and inserting any designated Federal program.(b)Exception to 5-Year wait requirementSection 403(b)(3) of such Act (8 U.S.C. 1613(b)(3)) is amended by striking , but only with respect to the designated Federal program defined in section 402(b)(3)(C).(c)Definition of qualified alienSection 431(b)(8) of such Act (8 U.S.C. 1641(b)(8)) is amended by striking , but only with respect to the designated Federal program defined in section 402(b)(3)(C) (relating to the Medicaid program).